DETAILED ACTION
	This Office Action is in response to Terminal Disclaimer filed and approved on May 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 2-3 remarks regarding independent claims 1, 10 and 18 are persuasive. Examiner believes specifically invention for dynamically rendering data lineage to efficiently and interactively search, retrieve, and evaluate the data lineage. Examiner believes the limitation of “process data associated with lineage of a primary data asset, the processed data indicating a relationship of the primary data asset with data assets upstream or downstream from the primary data asset; 
generate the primary data asset for displaying at a primary position;
generate, based on the processed data, a first set of data assets for displaying at a first position relative to the primary data asset, the first set of data assets being upstream or downstream from the primary data asset, wherein the first set of data assets comprises: 
a first data asset to be displayed at a selected data asset position relative to the primary data asset; and 
a second data asset to be displayed at a second data asset position less proximate to the primary data asset than the selected data asset position; 
generate, based on the processed data, a second set of data assets for displaying at a second position relative to the primary data asset, the second set of data assets being upstream or downstream from the first data asset, wherein the second position is less proximate to the primary data asset than the first position; and 
in response to the second data asset from the first set of data assets being selected: 
remove the first data asset from the selected data asset position;
reposition, for display, the second data asset from the second data asset position to the selected data asset position; and
replace, for display at the second position, the second set of data assets with a third set of data assets, wherein the third set of data assets comprises two or more data assets that are upstream or downstream from the second data asset" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 10 and 18 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, process data associated with lineage of a primary data asset, the processed data indicating a relationship of the primary data asset with data assets upstream or downstream from the primary data asset; 
generate the primary data asset for displaying at a primary position;
generate, based on the processed data, a first set of data assets for displaying at a first position relative to the primary data asset, the first set of data assets being upstream or downstream from the primary data asset, wherein the first set of data assets comprises: 
a first data asset to be displayed at a selected data asset position relative to the primary data asset; and 
a second data asset to be displayed at a second data asset position less proximate to the primary data asset than the selected data asset position; 
generate, based on the processed data, a second set of data assets for displaying at a second position relative to the primary data asset, the second set of data assets being upstream or downstream from the first data asset, wherein the second position is less proximate to the primary data asset than the first position; and 
in response to the second data asset from the first set of data assets being selected: 
remove the first data asset from the selected data asset position;
reposition, for display, the second data asset from the second data asset position to the selected data asset position; and
replace, for display at the second position, the second set of data assets with a third set of data assets, wherein the third set of data assets comprises two or more data assets that are upstream or downstream from the second data asset.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159